Case 4:20-cv-01072 Document 14 Filed on 05/29/20 in TXSD Page 1 of 5
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  May 29, 2020
                                                               David J. Bradley, Clerk
Case 4:20-cv-01072 Document 14 Filed on 05/29/20 in TXSD Page 2 of 5
Case 4:20-cv-01072 Document 14 Filed on 05/29/20 in TXSD Page 3 of 5
Case 4:20-cv-01072 Document 14 Filed on 05/29/20 in TXSD Page 4 of 5
Case 4:20-cv-01072 Document 14 Filed on 05/29/20 in TXSD Page 5 of 5
